 In the Matter of GAYTIME SHOPS, INC., DOING BUSINESS UNDER THETRADE NAMES OF GAYTIME, GAYTIME SHOPS, YORK WOMEN'S APPAREL,AND YORK, EMPLOYERandCHICAGO JOINT BOARD, RETAIL, WHOLE-SALE, DEPARTMENT STORE UNION, CIO, PETITIONERCase No. 13-.RC-1185.-Decided September 21, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Haleff, hearing officer.'The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 32.The labor organizations involved claim' to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of selling and nonselling employeesat the Employer's retail store located at 201 South State Street, Chi-cago, Illinois.The Employer contends that a unit limited to thisstore alone is not appropriate for bargaining purposes, and urges thatthe only unit appropriate for these employees is a unit including em-ployees at all its 20 stores in the Chicago area.The Employer's retail store at 201 South State. Street, Chicago,Illinois, is a department store selling women's wearing apparel.. This'The petition and other formal papers are amended to show the correct name of theEmployer.2During thehearing "Employer's Exhibit No.20" was reserved for a list of store to storetransfers of employees to be prepared by the Employer and served upon the parties to thisproceeding.The list so prepared and served is, by agreement of the parties,hereby incor-porated in the official record of this proceeding.8Sun Ray Drug Company, $7NLRB 208, and cases cited therein.91 NLRB No. 46.357 358DECISIONSOF NATIONALLABOR RELATIONS BOARDstore has 4 selling floors and operates under the direct charge of astore manager.Each selling floor is under the immediate supervisionof an assistant manager, who instructs and directs the clerks under hercharge.Employees at the store include approximately 52 sales clerks,who display and sell merchandise to customers; 6 maids who sew onbuttons, clean merchandise, and press and hang dresses; 4 cashiers,1 on each floor, who handle cash, wrap merchandise, and assist inmaking sales reports; a financial clerk or bookkeeper; 2 porters; anda window trimmer.The store is by far the largest of the 19 women'sapparel stores 4 operated by the Employer at various locations inChicago, under various trade names.5The 201 South State Streetstore and 1 other one-floor store are located in the Loop or downtowndistrict of Chicago.The Employer operates approximately 12 other retail stores inother States of the United States, among which is a store at Gary,Indiana, which is deemed part of its Chicago area stores.Each storeowned or operated by the Employer, wherever located, receives itsmerchandise by express or triici: directly from th3 Employer's buyingand.accounting headquarters in New York City, where the Employerpurchases and stores its goods, and where each item purchased forresale is examined, inventoried, and.marked with a price ticket beforebeing dispatched to the individual stores for retail sale.All theEmployer's stores operate on a cash basis, delivery of the goods beingmade directly to the customers of each store.'All stores in Chicago are operated under the general supervisionof the Chicago area supervisor, who with two assistants, designated asdistrict managers, serves to carry out the over-all general policies ofthe Employer's general offices.Each store is directly supervised by astore manager, and maintains a manual of written instructions, con-taining in a loose leaf binder the bulletins issued from time to timeby the Employer's New York City and Chicago offices.These matterspertain generally to sales promotion and the handling of merchandiseto prevent waste and loss.From safes maintained in each store,monies are collected from all but two stores in the Chicago area 8 by* Of these 19 stores, 16 are Awned and operated by the Employer;the remaining 3 storesare owned,one each,by Wright Apparel Inc., Si-RO Inc.,and7212 Grand Avenue Corp.,corporations all affiliated with the Employer.5These trade names include Gaytime, Gaytime Shops,York,and York Women'sApparel.6 The Employer's New York City office and stockroom is located at 370 7th Avenue, inNew York City. The Employersellsno merchandise in its NewYork Cityoffice, andoperates no retail store in the State of New York..7 The possible exception is the lay-away purchase plan,wherein the customer makes apartial payment and completes the payment of the article before merchandise is deliveredat the store.On occasion,at the request of the customer,the Employer wraps and mailsmerchandise to an out-of-town address, the customer bearing the cost of mailing.sNo. 54 Grand Avenue, and No. 1 Lincoln Avenue. GAYTIME,, GAYTIME' SHOPS, YORK WOMEN'S APPAREIL, AND YORK 359Brinks' Express Service and deposited in the bank to the Employer'saccount.The Chicago office and local warehouse supply window trim-mers and pressing girls to all stores in the Chicago area.The needfor daily window changes required at the 201 South State Street storewith its larger number of windows is supplied directly by a windowtrimmer carried on the store payroll, and subject to the store manager..It is true, as the Employer urges, that all stores in the Chicago area,including the Employer's 201 South State Street store, are under thearea superintendent, who exercises over-all supervision of the Em-ployer's retailing operations in the Chicago area.'But we do notbelieve that the 201 South State Street store so lacks autonomy ofoperations as to render its employees incapable of comprising an ap-propriate bargaining unit apart from employees at the 19 otherChicago area stores operating under various names.The store isdistinguished from all other stores by its very appreciably larger size toIt is the only store that maintains a window trimmer on its store pay-roll and 2 porters; 11 its windows are changed daily by store employees;although hire and discharge at the store are referred for confirmationto the area supervisor in the Chicago office, the 201 South State Streetstore manager is allowed more scope and independence than'the man-ager of the smaller stores; and his assistants interview applicants forwork and direct that they report for work at specific times.Thereis some interchange of merchandise among the several stores resultingfrom the initial broad distribution of goods from a distant commonsource and the need to control locally the inequalities of stock supplies.There are some permanent transfers of employees from one storeto another 12These transfers, however, are not so numerous as toimpair the clear identity of the employees who are upon the storepayrolls.There is no past bargaining history among these employeesand no union is seeking to represent them on a more comprehensivebasis.We therefore find that selling and nonselling employees at theEmployer's 201 South State Street store constitute an appropriatebargaining unit apart from employees at other stores in the Chicago -area.13The Petitioner would exclude from the unit the assistant managers,on'the ground that they are supervisory employees, and the financial9The store at Gary, Indiana, as noted above,Is considered part of the Employer's Chicagoarea.so All other stores in the Chicago area are limited to a single selling floor." Some stores share the services of a porter and all others are entirely dependent on theservices of the window trimmer sent out from the Chicago warehouse..12During 1949,.seven transfers of employees were recorded on the 201 South State Streetstore payroll.13 Cf.SingerSewing Machine Company,87NLRB460, and cases cited therein;DarlingcECompany.87 NLRB 45. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerk or bookkeeper on the ground that she is a confidential employee.The Employer disagrees as to both positions.An assistant manager,one on each selling floor, directs and instructs the salesgirls on herfloor.She assigns salesgirls to customers, reprimands for poor sales-manship, interviews applicants for work, and makes effective recom-mendations with respect to hire and discharge.The clerical em-ployee, financial clerk, or bookkeeper, as she is variously named in therecord, makes up the store payroll, keeps the store records, and doesother clerical work.She does not handle correspondence or mattersdealing with labor relations.We find that the assistant store man-agers are supervisors and shall exclude them from the unit.We findthat the financial clerk or bookkeeper is not a, confidential employeewithin our definition of that term and shall include her in the storeunit.We find that all selling and nonselling employees at the Employer's201 South State Street store at Chicago, Illinois, including the finan-cial clerk or bookkeeper, but excluding the store manager, the assistantstore managers, and all other supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaning.of Section 9 (b) of the Act.5.The Petitioner contends that all regular employees in the unitwho work on a part-time basis less than 15 hours per week should bedeemed ineligible to vote in the election.The Employer contendsthat at least two regular part-time employees working 2 days eachweek, or a minimum of 14 hours per week, have a substantial interestin the selection of a bargaining representative and should be eligibleto vote.We agree with the Employer.We find that all regular part-time employees who work 14 or more hours per week are eligible tovote in the election.Other part-time employees are deemed ineligibleto vote.[Text of Direction of Election omitted from publication in thisvolume.]